HUSTON, APPELLANT, TO USE, V. CLARK ET AL.
Per Curiam,
This case was before us in 1890 on plaintiff’s appeal from decree of the court below dismissing his. bill: 127 Pa. 620. In an elaborate opinion by our brother Mitchell, fully considering and disposing of the numerous questions then presented, etc., it was held that appellant was entitled to an account, and the decree was accordingly reversed and the record remitted with instructions that sai.d account be stated upon the principles clearly and concisely set forth in the conclusion *440of said opinion. Shortly afterwards the case was referred to the learned master who stated an account and reported the same to the court in May, 1893, with form of decree in favor of plaintiff for $75,896.60. To that report numerous exceptions were filed by the defendants, fifteen of which were sustained by the court and a decree entered in favor of the plaintiff for $2,746.67, from which the present appeal was taken.
The questions presented by the specifications of error were pressed upon our attention with great ability by the learned counsel for plaintiff; but, after fully considering the record, with special reference to said questions, we are not convinced that there is any error in the decree that requires either reversal or modification thereof. The learned judge of the common pleas evidently considered the questions involved with great care; and, in recasting the account, in accordance with his own conclusions, he appears to have adhered as closely as possible to the principles upon which we said the account should be stated. The subject-matters of difference between him and the learned master relate mainly to the following general items of account: (1) The alleged excess of assets over liabilities, as of December 31, 1880, amounting to $46,468.56; (2) the alleged balance due by the defendants, Clark and Sellers, $22,595.52; and (3) value of tools alleged not to have been accounted for, $60,119.05. Each of these is of course composed of numerous minor items, some of which involved considerable labor in the examination of statements of account, exhibits, etc. As the result of a careful examination of these three general items, the learned judge has clearly and distinctly pointed out grave errors in each of them. It is not our purpose, nor do we deem it necessary to consider them in detail. To do so, would require more time than we can possibly command, and involve an amount of purely clerical labor which in the end would be practically useless.
All that is necessary to be said in relation to either of them will be found in the clear and concise opinion of the learned judge who presided at the hearing, and passed upon the exceptions to the master’s report. On that opinion we think the decree should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.
*441HUSTON, TO USB V. CLARK ET AL., APPELLANTS.
Per Curiam,
July 11,1894:
Both parties having appealed, the two cases were argued together. From an examination of the record, in connection with the specifications of error in each case, we are satisfied that neither of the appeals should be sustained. The decree is substantially correct, and in the plaintiff’s appeal, No. 163, January Term, 1894, it has been affirmed on the opinion of the court below. That practically disposes of this appeal; and it is accordingly dismissed with costs to be paid by appellants.